1 Exhibit 99.1 PG&E Corporation: Opportunities in Renewable Energy Peter Darbee, Chairman, CEO and President Merrill Lynch Conference September 25-26, 2007 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2007 and 2008 earnings per share from operations, targeted average annualgrowth rate for earnings per share from operations, as well as management’s projections regarding Pacific Gas and Electric Company’s (Utility) capital expenditures, rate base and rate basegrowth, future electricity resources, and potential investments in transmission, generation and renewable energy resources. These statements are based on current expectations and variousassumptions which management believes are reasonable, including that substantial capital investments are made in Utility business over the 2007-2011 period, Utility rate base averages $17billion in 2007 and $18.7 billion in 2008, that the Utility earns at least its authorized rate of return on equity, and that the Utility’s ratemaking capital structure is maintained at 52 percent equity.These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which are outside of management's control. Actual results maydiffer materially. Factors that could cause actual results to differ materially include: • Utility’s ability to timely recover costs through rates; • the outcome of regulatory proceedings, including ratemaking proceedings pending at the California Public Utilities Commission (CPUC) and the Federal Energy RegulatoryCommission; • the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; • the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazardsthat could affect the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas business; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes intechnology including the development of alternative energy sources, or other reasons; • operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at Diablo Canyon, or the temporary orpermanent cessation of operations at Diablo Canyon; • the ability of the Utility to recognize benefits from its initiatives to improve its business processes and customer service; • the ability of the Utility to timely complete its planned capital investment projects; • the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure the California wholesale electricitymarket; • how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; • the extent to which PG&E Corporation or the Utility incur costs and liabilities in connection with pending litigation that are not recoverable through rates, from third parties, or throughinsurance recoveries; • the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the effect of municipalization, direct access, community choice aggregation, or other forms of bypass, and • other risks and factors disclosed in PG&E Corporation’s SEC reports. Cautionary Statement Regarding Forward-LookingInformation 3 Key Takeaways From Today’s Discussion • PCG is a core utility holding delivering 1st quartile earnings growth at low risk. • PG&E is aligned with regulators/policy leaders to increase the supply of cost-effective renewable generation. • Evolving renewables policy creates attractive investment opportunities. 4 Agenda for Today • PG&E’s core investment strategy and upside earnings outlook • PG&E’s position on renewable energy - Current position - Future investment opportunities 5 Investment Driver Cap Ex Notable Projects Common Plant ~$1.3 Billion • Building Investment • Technology Infrastructure • General Use Fleet Electric and GasTransmission ~$3.8 Billion • Central California Clean Energy Transmission Line ( formerly Midway-Gregg) • Line Upgrades for Renewables • McDonald Island Gas Storage Pipeline Generation ~$2.9 Billion • Gateway Generating Station • Humboldt Power Plant • Colusa Power Plant • DCPP Steam Generator Replacement Distribution ~$6.2 Billion • Distribution maintenance and upgrades • New Customer Connections • AMI 2007-2011 Estimated CapEx totals more than $14 B (~$2.8 B/yr.) Capital Expenditures Drive Core Growth 6 * Reg G reconciliation to GAAP for 2006 EPS from Operations and 2007 and 2008 EPS Guidance available in Appendix and at www.pgecorp.com EPS from Operations* EPS Guidance EPS from Operations*: 2007 guidance of $2.70-$2.80 per share 2008 guidance of $2.90-$3.00 per share 8% 7 Additional Investment Opportunities Provide Upside • Proposed Pacific Connector Gas Pipeline (PCGP) -­ 1.0 -1.5 Bcf/d, 230 mile LNG pipeline -­ $1.1 B (33% PG&E share) • 2006 Long Term Procurement Plan -­ Up to 2,300 MW proposed post-2011 • Potential BC Renewables Transmission Project -­ $14 M approved to study feasibility -­ Coordination between BC, WA, OR, CA -­ Q1 2008 - Report to CPUC • PG&E Owned Renewables 8 Biomass Energy Wind Energy Small Hydropower (<30MW) Geothermal Energy RPS Eligible Renewable Resources - Traditional 9 Biogas Ocean Power Central Solar Energy ~ Eligible Renewables - Emerging 10 Year Signed Project Max GWh/yr Technology Pre 2002 Various Projects ~7500 1 Various 2002 Calpine Geysers 13 & 20 722 Geothermal 2002 Wheelabrator #4 25 Biomass 2003 CBEA Projects (3) 305 Biomass 2004 Big Valley Lumber 41 Biomass 2004 Diablo Winds 65 Wind 2005 FPL Energy-Montezuma Winds 102 Wind 2005 Buena Vista Energy LLC 108 Wind 2005 Pacific Renewable Energy 280 Wind 2005 Shiloh 1 Wind Project LLC 225 Wind 2006 Military Pass Rd. 840 Geothermal 2006 HFI Silvan 142 Biomass 2006 Liberty Biofuels 70 Biofuels 2006 Bottle Rock USRG 385 Geothermal 2006 IAE Truckhaven 366 Geothermal 2006 Global Common - Chowchilla 72 Biomass Year Signed Project Max GWh/yr Technology 2006 Global Common - El Nido 72 Biomass 2006 Newberry 840 Geothermal 2006 Calpine Geysers 922 Geothermal 2006 Tunnel Hydro 2.1 Hydro 2006 Buckeye Hydro 1.4 Hydro 2006 Eden Vale Dairy 1.3 Biogas 2006 Microgy TBD Biogas 2006 Bio_Energy LLC TBD Biogas 2006 Palco 36 Biomass 2007 Solel 1388 Solar Thermal 2007 Western GeoPower 212 Geothermal 2007 PPM-Klondike 265 Wind 2007 CalRenew 9 PV 2007 Green Volts 5 PV 18% of Projected 2010 Load Currently Signed* *Based on contracts signed through August 2007 1) Average delivered energy over multiple years: pre-RPS baseline PG&E’s Renewable Contracts Signed 11 Year 18% 15% 12% 19% Expected Deliveries From Contracts 20% 20% Renewable Portfolio Standard target is 20% by 2010* * See Appendix for further description of RPS requirements PG&E’s RPS Compliance Outlook 12 Challenges to Meeting RPS Goal • Increasing competition for renewables projects from other states/countries/utilities • Many renewable resources are located in areas requiring either new transmission or transmission upgrades • Uncertain whether contracts will perform as projected • System integration of intermittent resources becomes more challenging at higher volumes 13 Wind Transmission LineProject Renewable Resources 1 Central California CleanEnergy Transmission(previously Midway-Gregg) Resources to the south 2 Vaca Dixon - Contra CostaUpgrade Solano County wind resources 3 California - OregonUpgrade Renewable resources from thePacific Northwest 4 B.C. Renewable Line(possible) Proposed to bring British Columbiarenewable resource energy toCalifornia 4 1 3 2 Bioenergy Ocean Solar Geothermal Geothermal Geothermal Small Hydro Wind Wind Wind New Transmission Investment is Necessary 14 Increasing opportunities for utilities in renewable development Renewable Investment Landscape • Renewable Provisions in Federal Energy Bill - PTC (Wind, Biomass, Geothermal, Hydro, Solid Waste) - ITC (Solar, Geothermal, Distributed Generation) - Federal Renewable Portfolio Standard (RPS) • PG&E’s 2007/2008 solicitation open to offers for utility ownership • CPUC provides incentive ROE on utility-owned renewables 15 PG&E Investment Opportunities • PG&E is in the early stages of feasibility analysis • Includes system-wide survey of land holdings and assets for renewable potential • Technologies include wind, solar and small hydro 16 PCG Value Summary • PG&E is a core holding, delivering strong investment opportunities and low risk. • Renewables and related transmission investments provide potential earnings “upsides” in 2008 and beyond which are not currently included in long-term guidance. 17 Appendix 18 Business Unit 2006 RateBase ($B) Regulation Electric and gas distribution $10.3 CPUC Electric generation $1.8 CPUC Gas transmission $1.5 CPUC Electric transmission $2.3 FERC PCG Total Business $15.9 85% CPUC/15% FERC Pacific Gas and Electric Company (PG&E) • $12.5 B in Revenues • $34.8 B in Assets • 5.1 MM Electric/4.2 MM Gas Customers • $16 B+ Market Capitalization 19 Projected Capital Expenditures ($MM) Common Plant Gas Trans. Electric Trans. Generation Distribution Chart Key 0 $1,000 $2,000 $3,000 2007 2008 2009 2010 2011 $3,200 $3,200 $2,500 $3,100 $2,200 Capital Expenditure Outlook 20 * Projected 2007-2011 rate base is not adjusted for the impact of the carrying cost credit that primarily results from the second series of the Energy Recovery Bonds. Earnings will be reduced by an amount equal to the deferred tax balance associated with the Energy Recovery Bonds regulatory asset, multiplied by the utility's equity ratio and by its equity return. The carrying cost credit declines to zero when the taxes are fully paid in 2012. Rate Base Growth 21 2006 EPS on an Earnings from Operations Basis* $2.57 Items Impacting Comparability: Scheduling Coordinator Cost Recovery Environmental Remediation Liability Recovery of Interest on PX Liability Severance Costs EPS on a GAAP Basis 0.21 (0.05) 0.08 (0.05) $2.76 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations 2006 EPS - Reg G Reconciliation 22 2007 EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis Low $2.70 0.00 $2.70 High $2.80 0.00 $2.80 2008 EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis Low $2.90 0.00 $2.90 High $3.00 0.00 $3.00 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. EPS Guidance - Reg G Reconciliation 23 Consensus of analyst estimates of EPS growth: Source: Thomson IBIS long-term EPS Growth Consensus Estimate Median May 8, 2007 EPS Growth - Comparator Group EPS from operations annual growth targeted to average 8% for2007 - 2011 24 Mandate • Deliveries of 20% of load from eligible renewables by 2010. Large hydro (>30 MW) doesn’t qualify. Purpose • Fuel Diversity • GHG Reduction • Economic Development Penalty • $50/MWhr, up to $25 million per year Exceptions 1) Contract failure 2) Insufficient public goods funds 3) Insufficient offers 4) Lack of transmission Flexible Compliance • Allows shortfalls to be made up within following three years. California’s RPS Program 25 RPS Procurement Process • PG&E conducts annual renewable RFOs, targeting 1 - 2% increases in supply • Projects are evaluated on: § Market value § Creditworthiness § Transmission availability § Portfolio fit § Commercial and technical feasibility • Bilateral contracts allow PG&E to negotiate unique renewable opportunities outside the RFO process. Projects are evaluated against the same metrics. • PG&E continually examines new opportunities for utility ownership both via the RFO process and outside it. 26 Illustrative Energy Procurement Costs 27 * Over 20% of total retail sales expected to be eligible renewable resources coming from utility-owned, QFs, Irrigation Districts, and other sources. ** May include utility-owned resources. * Approximately 13% of total retail sales expected to be eligible renewable resources coming from utility-owned, QFs, Irrigation Districts and other sources. 2007 Projected Sources of Energy 85,500 GWh 2012 Projected Sources of Energy 89,900 GWh • Energy efficiency expected to meet half of future load growth • Growth in renewable resources and resources with operating flexibility • Growth in utility ownership Long-Term Electricity Resources
